Citation Nr: 1106328	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Propriety of reduction in evaluation assigned to status-post 
right total knee replacement from 50 percent to 30 percent, 
effective from March 1, 2007.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from January 1958 to December 
1961.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  
That rating decision reduced the evaluation of the Veteran's 
service-connected status-post right total knee replacement from 
50 percent to 30 percent disabling, effective from March 1, 2007.

A June 2006 rating decision, in pertinent part, denied the 
Veteran's claim for service connection for left knee 
disability, to include as secondary to his right knee 
total replacement.  The Veteran did not appeal this 
decision and it became final.  The Veteran's VA Form 9 
received in August 2007, and the representative's informal 
hearing presentation dated in December 2010 both refer to 
a left knee disability alleged to be secondary to the 
right knee total replacement.  Thus, the  issue of whether 
new and material evidence has been received to reopen a 
claim of entitlement to service connection for left knee 
disability as secondary to right knee total knee total 
replacement has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).   Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected right knee 
disability, status-post total knee replacement, warrants a higher 
rating than the currently assigned 30 percent.  He and his 
representative have argued that the Veteran experiences severe 
pain from his right knee disability.  The most recent VA 
examination of the right knee was conducted in July 2008.  The 
ranges of motion reported were confusing, and the examiner did 
not address the Veteran's reports of pain as they related to his 
total knee replacement.  Thus, another examination is necessary.

In the December 2010 Informal Hearing Presentation, the Veteran's 
representative argued that the Veteran had a "significant 
employment handicap" due to his service- connected right knee 
disability; this raises the issue of entitlement to TDIU.  A 
claim for TDIU is not a freestanding claim.  Rather, it is a 
claim for an increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  Such a 
claim may be expressly raised or it may be "reasonably raised by 
the record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts entitlement 
to a TDIU during the appeal of the initial evaluation assigned, 
such as in the present case, the issue is part of the underlying 
claim for an increased initial evaluation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher rating 
for the service-connected right knee total replacement.  Although 
they are listed separately on the title page, the issues are not 
independent and must be adjudicated as one claim.  See Rice, 22 
Vet. App. at 455.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current level of severity of his service- 
connected right knee total knee replacement 
and whether that condition prevents him from 
obtaining and keeping employment.  The 
claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed to 
be necessary by the examiner should be 
accomplished.

The examiner should identify and describe the 
severity of all symptoms, including 
limitation of motion, recurrent subluxation 
or lateral instability, and whether there is 
objective evidence of pain on motion.  If so, 
the examiner should identify to what extent 
the Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with repeated 
use.  The examiner should equate such 
functional losses to additional degrees of 
limited motion (beyond that shown 
clinically).  The examiner should 
specifically address the Veteran's complaints 
of right knee pain as it relates to his total 
knee replacement.

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service-connected right knee 
disability would be sufficient to preclude 
him from obtaining or retaining gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.

Complete rationale for any opinion offered 
should be provided.

3.  Thereafter, readjudicate the issues on 
appeal, to include entitlement to TDIU, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



